              Case 4:20-cv-05084-SAB                  ECF No. 7            filed 07/14/20    PageID.90 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                    FILED IN THE
                                                                                                                  U.S. DISTRICT COURT
                                                                  for the_                                  EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                                Jul 14, 2020
                           ALLAH ©,
                                                                                                                 SEAN F. MCAVOY, CLERK

                                                                       )
                             Petitioner                                )
                                v.                                     )        Civil Action No. 4:20-CV-05084-SAB
                 DONALD R. HOLBROOK,                                   )
                                                                       )


                            Respondent
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Petition, ECF No. 1, is DENIED with prejudice.
’




This action was (check one):
’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                            without a jury and the above decision
was reached.

✔
’ decided by Judge                                Stanley A. Bastian




Date: July 14, 2020                                                            CLERK OF COURT

                                                                               SEAN F. McAVOY


                                                                                            (By) Deputy Clerk

                                                                               Sean F. McAvoy
